Citation Nr: 0433604	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  04-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder, 
including curvature of the spine.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel





INTRODUCTION

The veteran had active service from March 1944 to June 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland. Ohio, which had been tasked with assisting the 
office of original jurisdiction, the Oakland RO, with its 
backlog of claims.  


FINDINGS OF FACT

1.  In an unappealed March 1993 decision the RO advised the 
veteran that new and material evidence had not been received 
to reopen his claim seeking service connection for a back 
disorder (which had previously been denied on the basis that 
the evidence did not relate the disorder to service).  

2.  Evidence received since the March 1993 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim; does not tend to show that the cause of the veteran's 
back disorder was related to service; and, considered by 
itself or together with previous evidence of record, does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim for service connection for a back disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was considered on the merits, and the appellant was provided 
a copy of the decision denying his claim.  In the December 
2002 notice of decision and in a January 2004 statement of 
the case (SOC), he was notified of the evidence necessary to 
substantiate his claim, and of what evidence was of record.  
By correspondence in August 2002 (prior to the decision on 
appeal) and April 2004 he was notified of the provisions of 
VCAA and how it applied to his claim.  The August 2002 letter 
explained that VA would make reasonable efforts to help the 
appellant obtain pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, supra.

Although the veteran was asked to respond with any new 
evidence in support of his claim within 30 days, he was 
further notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  The August 
2002 letter did not advise the appellant verbatim to submit 
everything he had pertinent to the claim, but it did advise 
him that new and material evidence was required to reopen the 
claim, what type of evidence would be new and material, and 
that he should submit (or identify for VA to obtain) such 
evidence.  In essence, this was equivalent to advising him to 
submit everything he had pertinent to the claim.  In 
addition, the April 2004 letter advised the appellant 
verbatim to submit everything he had pertinent to his claim.  
Everything received to date has been placed in the record and 
considered.  

Although the August 2002 letter provided the veteran with an 
outdated definition of "new and material" evidence (as 
discussed below, the pertinent regulation at 38 C.F.R. § 
3.156(a) was amended), he is not prejudiced by such omission, 
as he was advised of the new definition in the January 2004 
SOC and April 2004 letter.  

It is noteworthy that the duty to assist by obtaining a 
medical opinion does not attach until a finally denied claim 
has been reopened.  All identified pertinent records have 
been obtained.  The duty-to-assist requirements have been 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

Evidence of record in March 1993

The veteran's service medical records (SMRs), including a 
June 1946 separation physical examination, do not indicate 
any musculoskeletal system abnormalities.  Also, no back-
related diseases, wounds, or injuries were noted. 

In a January 1975 statement the veteran indicated that Kaiser 
Permanente Medical Group had treated him for a back disorder 
around 1966; there are no treatment records in the claims 
file.  

A January 1975 determination denied service connection for a 
back disorder, essentially finding that the veteran's claimed 
treatment twenty years after his separation from service 
could not be used as a basis for establishing service 
connection.  The appellant did not appeal that determination, 
and it became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1974).


Evidence received since March 1993

A September 1961 cervical spine X-ray report revealed 
moderately advanced degenerative changes in the lower 
cervical spine, particularly between the 6th and 7th cervical 
vertebrae (C6 and C7), where there was marked narrowing of 
the disc interspace and posterior spur formation.  Some 
posterior spurring was also seen at the level C5-C6.  
Encroachments on the intervertebral foramina were seen 
bilaterally at these levels.  Pseudoarthroses at the 
uncovertebral junctions are also noted.  

A Parnassus Heights X-ray report of the thoracolumbar spine, 
dated in October 1979, noted an impression of mild kyphosis 
and degenerative change near the thoracolumbar junction.  It 
was noted that there was mild kyphosis with slight anterior 
wedging of the 12th thoracic and 1st lumbar vertebrae (T12 and 
L1) and mild anterior degenerative osteophytosis.  It was 
noted that the slight anterior wedging appeared old and might 
be a developmental variant rather than a previous traumatic 
abnormality; there was no evidence of bony destructive 
process.  

On an October 1979 State Department of Rehabilitation 
orthopedic surgical evaluation, it was noted that the veteran 
had had a "curved spine for years" and began experiencing 
lower back pain two years prior to the evaluation.  Clinical 
evaluation of the spine revealed a lower thoracic kyphosis, 
mild in nature, and with forward flexion a mild left dorsal 
hump.  Examination of the lumbar spine revealed limitation of 
motion as follows:  flexion was to 50 percent; all other 
directions were to 75 percent.  There was no sciatic 
tenderness on either side.  Leg lengths measuring from the 
anterior superior iliac spine to the medial malleolus were 
bilaterally equal.  The impression is left lower thoracic 
kyphosis.  It was believed that the veteran did not have any 
evidence of any nerve root compression or any other 
neurological deficit.   

A June 1984 emergency room record from Kaiser Foundation 
Hospitals shows that the veteran had complaints of low back 
pain after he was hit by a vehicle while crossing the street.  
Upon examination, there was tenderness at the L5 spine, and 
pain.  The impression was a contusion on his lower back.  A 
follow-up visit in June 1984 showed that back was unchanged, 
and he had complaints of back pain mostly when he was sitting 
down.  The impression was low back strain.  

A March 1993 rating decision found that new and material 
evidence had not been received to reopen the claim of service 
connection for a back disorder, essentially finding that the 
evidence did not link the veteran's curvature of the spine to 
his military service.  The appellant did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

III.  Pertinent Legal Criteria 

Pursuant to 38 U.S.C.A. § 5108, "If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  The 
United States Court of Appeals for the Federal Circuit has 
held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material, even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant request to reopen was filed after that date (in 
September 2001), and the new definition applies.  The revised 
definition requires that, in order for newly submitted 
evidence to warrant reopening, it must raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to service-connected disability 
compensation for disability resulting from disease contracted 
or injury suffered in service, or, if the disability 
preexisted service, for aggravation of the preexisting 
disease or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

IV.  Analysis

The additional evidence received since March 1993 is new, in 
the sense that it was not previously associated with the 
record.  However, it is not material.  It was previously 
established, and is not in dispute, that the veteran has 
curvature of the spine.  The evidence of record reflects that 
in October 1979 he was diagnosed with a curved spine or 
kyphosis; that was more than 33 years after service).  The 
last dated record in the claims file is from June 1984, in 
which he was diagnosed with a lumbar strain after he was hit 
by a car.

As more than twenty years have passed since he last received 
any type of treatment for his back, there is no record of the 
nature of the veteran's current back disorder.  Even if the 
Board assumes that he has a current back disorder which 
includes a curved spine or kyphosis, the evidence received 
still does not address the unestablished fact necessary to 
grant service connection for such a disorder.  The 
unestablished fact necessary to establish service connection 
for the back disorder is a nexus, or a causal relationship, 
between the current back disorder and service.  No additional 
evidence received since the March 1993 rating decision 
addresses that matter, i.e., tends to show that the curved 
spine or kyphosis was manifested in service, or otherwise 
relates the current back disorder to the veteran's active 
service by competent medical evidence.  Although the veteran 
asserts that his curved spine was a result of his military 
service, his lay opinion is not competent evidence in the 
matter of medical etiology, and therefore cannot be deemed 
"material" for the purpose of reopening the claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With all due respect for the sincerity of the veteran's 
belief in the merit of his claim, all of the objective 
evidence added to the record since the March 1993 decision 
tends to establish facts that are either not in dispute or 
are not material.  No medical evidence received addresses the 
critical matter at hand, i.e., whether there is a nexus 
between the veteran's current back disorder and his service.  
Consequently, the additional evidence received does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Hence, the claim may not be reopened.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for a back disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



